Citation Nr: 1231535	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  09-02 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to October 2007.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.

The Veteran testified at a hearing held at the Seattle RO before a Veterans Law Judge on August 13, 2010.  A transcript of that hearing is associated with the claims file.  However, the Veterans Law Judge who conducted the hearing is no longer employed by the Board.  As such, the Board provided the Veteran with an opportunity to appear at a hearing before another Veterans Law Judge to whom the Chairman has the authority to reassign the appeal for a decision.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. §§ 19.3(b), 20.707.  However, the Veteran has not responded to this date and the case will be considered on the evidence of record.

In October 2010, the Board remanded the case for further development which has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's service-connected hypertension has not been manifested by blood pressure readings with diastolic pressure predominantly 110 more or systolic pressure predominantly 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.125, 4.126, 4.104, Diagnostic Code 7101 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his/her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's claim concerning the proper disability rating to be assigned to his service-connected hypertension arises from his disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed under VCAA.

Nonetheless, the RO's November 2010 letter informed the Veteran of what evidence was required to substantiate his claim for increased disability rating and of his and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claim for an increased disability rating for service-connected hypertension, including VA and private treatment records and by affording him VA examinations.  Pursuant to the Board's October 2010 remand, the RO obtained and associated with the claims file, and his Virtual VA file, updated VA treatment records, dated from January 2009 through June 2011.  In a November 2010 letter, the RO requested that the Veteran complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for each healthcare provider obtain any treatment records to hypertension.  However, the Veteran, through his representative indicated in December 2011 that there was no additional evidence to submit regarding his appeal.  

Furthermore, VA has provided the Veteran with VA examinations in conjunction with the claim on appeal.  38 C.F.R § 3.159(c)(4).  In compliance with the Board's October 2010 remand, a November 2011 VA examination was accomplished to ascertain the current level of the Veteran's hypertension.  The Board finds that this VA examination obtained is adequate as it provides sufficient details to determine the severity of the Veteran's service-connected disability and was based upon a physical examination of the Veteran, a review of his claims file, and with consideration of the Veteran's statements.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Based on the foregoing, the Board concludes that there has been substantial compliance with its October 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Although the August 2007 VA fee-based examination report does not indicate that the Veteran's claims file was reviewed, the Board finds that this does not constitute a prejudicial error.  Here, an increase in the disability rating is at issue and the present level of the Veteran's service-connected disability is of primary concern.  As it would not change the objective and dispositive findings made during the VA examination, review of the claims file was not required.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  In any event, the Veteran has neither advanced an argument that any of the VA examinations of record was deficient in any respect, nor that he was prejudiced thereby.  Barr, 21 Vet. App. at 312.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and supplemental statements of the case (SSOC), which informed them of the laws and regulations relevant to his claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for hypertension was granted in an October 2007 rating decision, and a 10 percent initial disability rating was assigned effective October 10, 2007 under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  The Veteran filed a timely notice of disagreement in October 2008 and perfected his appeal in January 2009.

The Veteran's service-connected hypertension is evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under Diagnostic Code 7101, hypertensive vascular disease, hypertension, and isolated systolic hypertension warrant a 10 percent evaluation with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The medical evidence of record includes numerous blood pressure readings relevant to this issue.  For the purpose of reporting these blood pressure readings, the systolic blood pressure reading will be listed first, followed by a slash, and the diastolic blood pressure reading will be listed last.

In August 2007, the Veteran underwent a VA fee-based general medical examination.  The Veteran reported that hypertension was diagnosed and this condition had existed for eight months.  He was currently taking medications and the response had been good.  The report stated that the functional impairment was headache.  Upon three different measurements, the Veteran's blood pressure was 158/108, 160/110, and 158/110.  The diagnosis was hypertension.

In a November 2007 private medical report, the Veteran's blood pressure was 154/85.  

In a January 2008 private medical report, the Veteran's blood pressure was 147/86.  In a February 2008 VA outpatient medical report, the Veteran's blood pressure was 129/90.  In a March 2008 VA outpatient medical report, the Veteran's blood pressure was 146/97.  In a July 2008 VA outpatient medical report, the Veteran's blood pressure was 124/87.  In an October 2008 VA outpatient medical report, the Veteran's blood pressure was 128/87.

In a January 2009 VA outpatient medical report, the Veteran's blood pressure was 125/88.  In an April 2009 VA outpatient medical report, the Veteran's blood pressure was 122/85.  In a July 2009 VA fee-based examination report, the Veteran's blood pressure was 122/80, 120/80, and 124/84 upon three different measurements.  In an October 2009 VA outpatient medical report, the Veteran's blood pressure was 130/87.

In a January 2010 VA outpatient medical report, the Veteran's blood pressure was 125/90.  In a June 2010 VA outpatient medical report, the Veteran's blood pressure was 128/84.  In another June 2010 VA outpatient medical report, the Veteran's blood pressure was 140/87.  

At the August 2010 hearing before the Board, the Veteran testified that he was taking three different kinds of medication for hypertension.  He also stated that he measured his blood pressure at home about three times a week and that systolic blood pressure readings were about 190; diastolic blood pressure readings ranged from 80 to 95.  He further stated that his systolic blood pressure reading never went above 200.

In November 2010, the Veteran underwent another VA hypertension examination.  the VA examiner indicated that the claims file was reviewed.  The examiner noted that since the previous VA examination, the Veteran's medication dosage and the number of medications had been increased.  The Veteran reported that he continued to experience brief flare-ups of blurred vision with headache once to twice weekly, relieved quickly with Tylenol.  Upon three different measurements, the Veteran's blood pressure readings were 126/82, 120/82, and 116/80.  The diagnosis was hypertension with no functional limitations of activities of daily living or occupation.

In a December 2010 VA outpatient medical report, the Veteran's blood pressure was 131/90.  

In a May 2011 VA outpatient medical report, the Veteran's blood pressure was 135/94.

An initial rating in excess of 10 percent is not warranted for the Veteran's service-connected hypertension.  The medical evidence of record includes 23 separate blood pressure readings.  The Veteran's reported blood pressure readings at home are also of record.  None of these blood pressure readings show a systolic pressure of 200 or more at any time during the pendency of this appeal.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The record includes two diastolic pressure readings of 110 on the August 2007 VA fee-based examination.  However, all subsequent diastolic pressure readings ranged from 80 to 97, which is well under 110.  The Veteran also reported during the August 2010 Board hearing that upon regular measurements of his blood pressure at home, systolic pressure readings were never above 200 and diastolic pressure readings were from 80 to 95, which is consistent with the medical evidence of record.  As such, diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more has not been shown, and an initial rating in excess of 10 percent for hypertension is not warranted.

Staged ratings have been considered.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected hypertension, the evidence of record does not show a distinct period of time on appeal during which a rating in excess of 10 percent would be warranted for the Veteran's service-connected hypertension.  See Fenderson, 12 Vet. App. at 126.

The above determinations are based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-connected hypertension has caused frequent periods of hospitalization or marked interference with employment.  Additionally, and of greater import, the Board finds that the relevant rating criteria to evaluate the service-connected disability reasonably describe the claimant's disability level and symptomatology.  Concerning any symptoms not contemplated by the relevant rating criteria, the Board notes that the Veteran has reported brief flare-ups of blurred vision with headache once or twice a week.  However, the November 2010 VA examiner specifically noted that there were no functional limitations on activities of daily living or occupation due to hypertension.  Therefore, the Veteran's disability picture is adequately contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an initial rating in excess of 10 percent for hypertension is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


